ORDER

PER CURIAM.
Avery Mason (Appellant) appeals from the judgment of his conviction of first-degree burglary, first-degree assault, and third-degree assault. We have reviewed the briefs of the parties and the record on appeal and conclude that a reasonable juror could have found Appellant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo.banc 1993). We also find that the trial court did not err in its instructions to the jury. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).